ClaRKSON, J.,
concurring: I agree witb the result, to wit, that a hotel owned and rented by a town is subject to taxation by the county in which it is located, but I do not agree with the theory and reasoning of the majority opinion. (1) In my opinion, the first sentence of Art. V, sec. 5, N. C. Constitution: “Property belonging to the State, or to municipal corporations, shall be exempt from taxation” — should be so interpreted that it applies alike to the property of the State and of municipal corporations. The most recent cases stated two disparate rules. See Benson v. Johnston County, 209 N..C., 751 (municipal property), and Weaverville v. Hobbs, Comr., 212 N. C., 684 (State property). (2) In my opinion, the rule of absolute exemption announced in Weaverville v. Hobbs, Comr., supra, reversed such cases as Benson v. Johnston County, 209 N. C., 751; Board of Financial Control v. Henderson County, 208 N. C., 569; Andrews v. Clay County, 200 N. C., 280; and R. R. v. Comrs. of Carteret, 75 N. C., 474; which cases should have been treated as the controlling authorities in the Weaverville case, supra, and in the instant case. There is abundant case authority in our reports to support a single, consistent interpretation as to the meaning of this section of our Constitution, to wit, that only State and municipal property directly employed in a public use and for a public purpose is wholly exempt from taxation. See the cases cited immediately above.
(1) Two Inconsistent Interpretations of Same Sentence in Constitution. The opinion of the majority stops short of the demands of the present state of the law on the subject. It attempts to distinguish the Weaverville case, supra, from the instant majority opinion by pointing out that in the Weaverville case, supra, the money received from the property went to the World War Veterans’ Fund and in the present case the receipts are put into the Warrenton treasury. In the Weaverville case, supra, the dwelling was rented by the State; here the hotel is rented by the town. The distinction appears to be one without a difference. Certainly the factual similarity of the two cases is striking, and one inviting the application of the same rule. In dissenting in the Weaver-ville case, supra, I there urged the application of the rule of the instant case; the Chief Justice, and the Justice who here speaks for the majority, indicated views in the Weaverville case, supra, in accord with those which I there urged and now repeat. I am more strongly convinced than ever, in the light of facts of the instant case, that the result here reached is correct and that the decision in Weaverville v. Hobbs, Comr., supra, was incorrect.
“Property belonging to the State, or to municipal corporations, shall be exempt from taxation” clearly means that property belonging (1) to the State, or (2) to municipal corporations, shall be exempt from taxation, on the same basis and by the same rule. Here is a sentence with *350one subject, one verb, one verb phrase, and one participle, the latter taking two prepositional phrases as objects, the one relating to the “State” and the other to “municipal corporations.” Elementary rules of grammar and composition compel the admission, it seems to me, that this sentence in our Constitution laid down a single, fundamental proposition, equally applicable to the State and to municipal corporations. The expressed intent to “feed out of the same spoon” the State and all municipal corporations seems clear. However, our cases do not so hold. The rule of Benson v. Johnston County, supra, permits the taxation of municipal property not used for a public purpose, while the rule of Weaverville v. Hobbs, Comr., supra, exempts all State property from taxation, irrespective of the character of the use. To speak boldly, this is discrimination, and discrimination of a type for which I can find no justification within our Constitution. See Benson v. Johnston County, supra, at bottom p. 757. In my opinion, the majority opinion here should so amplify the rule of Benson v. Johnston County, supra, as to make it plain that the soundness of the rule of Weaverville v. Hobbs, Comr., supra, is open to serious question, and thus put officials and taxing authorities on notice that the rule in the Weaverville case, supra, may hereafter be the subject of a close scrutiny at the hands of this Court. The classes of property here discussed' — that of the State and of municipal corporations' — -represent the only property exempted from taxation by the Constitution itself (Building and Loan Assn. v. Comrs., 115 N. C., 410) ; since this section of the Constitution is self-executing {Hospital v. Rowan County, 205 N. C., 8), and does not require enabling legislation which might aid the Court in arriving at the proper interpretation of the section, it is imperative that a clear, concise, fair and practicable meaning be assigned to it by this Court.
(2) No Absolute Exemption from Taxation. The meaning of the mandate “property belonging to the State or to municipal corporations, shall be exempt from taxation” was first interpreted in R. R. v. Comrs. of Carteret, 75 N. C., 474. There the fundamental distinction between public purposes and “business enterprises” was recognized, and the property of a railroad in which the State owned two-thirds of the stock was held to be subject to taxation as if entirely privately owned. It is because of more recent failures to recognize the soundness of this distinction that the present confusion in the case law of this subject now exists. As we have noted above, this decision as to the exemption of State property likewise should, logically, have been regarded as determinative also of the meaning of the exemption as applied to the property of municipal corporations. It is interesting to note in passing that Justice Rodman, who did not dissent from the view in the Carteret case, supra, served on the Finance Committee which drafted this particular *351sentence of our Constitution and signed tbe committee report recommending its inclusion in our Constitution. Journal of tbe Constitutional Convention, 1868, p. 305. Had tbe opinion in tbe Carteret case, supra, done violence to tbe clear intention of tbe framers of our Constitution, certainly Justice Rodman, wbo bad assisted in drafting tbe provision and bad sponsored its adoption, would bave spoken out sharply in dissent. For balf a century (so long as any of tbe original framers of tbe Constitution of 1868 remained alive) tbe interpretation of tbe Constitution given in tbe Carteret case, supra, was unquestioned. Nothing said in R. R. v. Comrs., 84 N. C., 504, is to tbe contrary, as there tbe Court was dealing with a statutory, not a constitutional exemption. Tbe permissive range of exemption by statute is much broader than tbe area of mandatory exemption by tbe Constitution. Any statement in tbe opinion in that case apparently contrary to tbe Carteret case, supra, in my opinion, is to be interpreted only to be an incidental explanation of legislative motive and not tbe statement of a constitutional principle.
Meanwhile, tbe principle of tbe Carteret case, supra, became woven into tbe texture of tbe law of this and of other jurisdictions. It was cited with approval by tbe New York Court in Village of Watkins Glen v. Hager, County Treasurer, 252 N. Y. S., 146, 140 MisC., 816, and by tbe Supreme Court of the United States in Power & Light Co. v. Seattle, 291 U. S., 619, 636, 78 L. Ed., 1025, 1036. It was also cited in 3 A. L. R., 1439, 1441-42, and in Tbe Constitution of North Carolina, Annotated, Connor and Cheshire, p. 277. “When publicly owned property is used for a private purpose a majority of jurisdictions refuse to allow tbe exemption; but courts almost without exception bold such property exempt when used for public or governmental purposes, by reason of constitutional or statutory provisions.” Riddle in 16 N. C. L. R., at p. 310, citing 3 A. L. R., 1439; 81 A. L. R., 1439; 81 A. L. R., 1518; 99 A. L. R., 1143. Tbe opinion in tbe Carteret case, supra, has been criticized because tbe principle there laid down was broader than was necessary for tbe disposition of that case; that is a fair comment, but that fact does not weaken tbe force of that case as an authority, since that pronouncement represented tbe solemn judgment of a unanimous Court. Tbe opinion in that case can scarcely be labeled dicta, either obiter or judicial. If a Court — contrary to tbe usual practice and by reason of tbe general public interest in tbe determination of tbe question —deliberately adopts a broad view which will settle many legal questions facing public officials, tbe case does not for that reason become any less binding as an adjudicated authority. Tbe Court, in passing upon tbe question at its first opportunity, served both tbe interests of certainty and of justice, tbe former by establishing a simple, practicable rule of determining exemptions and tbe latter by formulating a rule which ultimately was accepted in nearly every American jurisdiction.
*352In Andrews v. Clay County, 200 N. C., 280 (electric power plant for street and other lighting, held for a public purpose — exempt from taxation), the Carteret case, supra, was not mentioned, although it was authority for the position there taken. In Board of Financial Control v. Henderson, 208 N. C., 569 (rented office building acquired in bank settlement, held for business purpose — taxable), and in Benson v. Johnston County, supra, 751 (rented dwelling and hatchery acquired by tax foreclosure, held not for public purpose — taxable), the Carteret case, supra, was relied upon and followed. In Weaverville v. Hobbs, Comr., supra (rented dwelling acquired by State Commissioner through mortgage foreclosure, held State property — absolute exemption from taxation), the majority opinion stated that the Carteret case, supra, was distinguishable, but three dissenting Justices regarded it as controlling. Here, the majority opinion holds that a rented hotel acquired by mortgage foreclosure is not held for “governmental or necessary public purposes” and is, therefore, taxable under the doctrine of the Board of Financial Control, the Benson, and the Carteret cases, supra; the Andrews and Weaverville cases, supra, are treated as distinguishable. I am in complete accord with the result reached, but I cannot accept fully the theories of the opinion. It lays down a third, and new, test to add to the confusion caused by the two conflicting tests already in existence, to wit, that property must be held for a “governmental or necessary purpose” to be exempt. The previous test (where the absolute exemption has not been applied) has been merely that the property be used for a “public use and purpose,” not necessarily for a mandatory and necessary governmental function. Under the majority rule here stated, the property in the Andrews case, supra, would have been declared taxable; that case I regard as close but sound and I think the opinion in that case is consistent with the result in the instant case. Further, I cannot agree with the view that when the State goes into the realty business to the extent that it maintains and rents residence property, as in the Weaverville case, supra, such property is “owned and used for governmental or public purposes”; it does not follow from the mere fact that the Veterans’ Loan Fund was created for a public purpose that when those funds are converted into residence real estate to be used for rental purposes, such a venture is not a “business enterprise.” If the ultimate use of income is to be the test of whether the property is held for a “public purpose,” the State and every city, town and county could enter every field of commercial activity in competition with taxpayers and discharge every claim for taxes by gayly announcing that “whatever money we make, beyond our salaries and operating expenses, eventually will be used for a public purpose.” In my opinion the developed philosophy of our cases does not support such a test. I am *353in accord with the views expressed herein in the concurring opinion of the Chief Justice. As to the settled policy of strictly interpreting exemptions, see Bryant v. Carrier, 214 N. C., 114.
Since I have previously stated my views as to the proper application of the rules of construction to the present question and have likewise commented at some length on the social and legal policy of the view here advocated (dissent in Weaverville v. Hobbs, Comr., supra), no real purpose can be served by their repetition.
See Ohio v. Helvering, Comr. of Internal Revenue, 292 U. S., 360, 78 Law Ed., 1307, decided 21 May, 1934, where it was held: (1) Whenever a state engages in a business of a private nature it exercises nongovernmental functions, and the business, though conducted by the state, is not immune from the Federal taxing power. (2) Where a state engages in the business of distributing and selling intoxicating liquors, though pursuant to a legislative enactment providing a system of liquor control, it is not immune from the Federal tax imposed on liquor dealers by R. S., sec. 3244. Following South Carolina v. United States, 199 U. S., 437. (3) Though the Eighteenth Amendment outlawed the liquor traffic, it did not have the effect of converting what had always been a private activity into a governmental function. (4) As applied to business activities, the police power is the power to regulate those activities, not to engage in carrying them on.
Suffice it to say that there appears to be no debate among those who have studied the question of tax exemption of government-owned property as to the desirability of eliminating the rule of absolute exemption. The division of this Court is purely one as to constitutional interpretation. The choice is that between a literal interpretation and a liberal one. My vote is for the latter. “The letter killeth, but the spirit giveth life.” II Corinthians, ch. 3, v. 6.
The literalists would have us believe that the words of the Constitution here under consideration are crystal clear and necessarily import an absolute exemption as to property of the State and a partial exemption as to property of municipal corporations. Yet, when I find that the contemporary meaning judicially assigned to the words of the framers of the Constitution is to the contrary and further find that such meaning has been accepted and followed for more than half a century by our courts, with the silent acquiescence of our people, I am constrained to cast my lot with those who favor a strict exemption policy in matters of taxation. Our primary duty is to face the compelling demands of today and I am unwilling to curb the powers of our citizens to meet these complex demands by the eleventh-hour issuance of a new constitutional dictionary.